            Case 2:20-cv-00811-GMN-EJY Document 26 Filed 08/13/20 Page 1 of 2


 1   AARON D. FORD
      Nevada Attorney General
 2   MICHELLE DI SILVESTRO ALANIS (Bar No. 10024)
      Supervising Senior Deputy Attorney General
 3   GERALD L. TAN (Bar No. 13596)
      Deputy Attorney General
 4   Office of the Attorney General
     555 E. Washington Ave., Ste. 3900
 5   Las Vegas, NV 89101
     Telephone: (702) 486-3268
 6   Facsimile: (702) 486-3773
     E-Mail: malanis@ag.nv.gov
 7            gtan@ag.nv.gov

 8   Attorneys for Defendant

 9                                   UNITED STATES DISTRICT COURT

10                                           DISTRICT OF NEVADA

11    BYFORD “PETER” WHITTINGHAM, an                           CASE NO. 2:20-cv-00811-GMN-EFY
      individual,
12
               Plaintiff,
13                                                           STIPULATION AND ORDER TO EXTEND
      vs.                                                      TIME FOR DEFENDANT TO FILE AN
14                                                            OPPOSITION TO MOTION FOR LEAVE
      ATTORNEY GENERAL’S OFFICE, a                            TO AMEND COMPLAINT (ECF NO. 18)
15    Corporation, DOES 1-50, inclusive and ROE
      CORPORATIONS 1-50, inclusive,
16
               Defendants.
17

18          Defendant, ATTORNEY GENERAL’S OFFICE, by and through their attorneys, AARON D.
19   FORD, Attorney General for the State of Nevada, MICHELLE DI SILVESTRO ALANIS, Supervising
20   Senior Deputy Attorney General, and GERALD L. TAN, Deputy Attorney General, and Plaintiff,
21   BYFORD “PETER” WHITTINGHAM, by and through his attorneys, JENNY L. FOLEY, ESQ. and
22   DANA SNIEGOCKI, ESQ. hereby stipulate pursuant to LR IA 6-1, LR IA, 6-2, to extend the time for
23   Defendant to file its Opposition to Plaintiff’s Motion to Amend the Complaint (ECF No. 18). This is the
24   first request for an extension of time to file the Opposition.
25          Plaintiff filed a Motion to Amend the Complaint on July 30, 2020 (ECF No. 18). The current
26   deadline for Defendant to file its Opposition to the Motion to Amend the Complaint is August 13, 2020.
27          This request is made due to previously scheduled annual leave and complications and
28   circumstances surrounding pandemic and remote working. Counsel was on scheduled leave from August



                                                     Page 1 of 2
           Case 2:20-cv-00811-GMN-EJY Document 26 Filed 08/13/20 Page 2 of 2


 1   3rd to August 11th. Upon counsel’s return from leave, her remote desktop access has had continuous issues

 2   with email as well as accessing and drafting documents. This request is made in good faith and not for

 3   purposes of delay.

 4          The parties stipulate and agree through their respective counsel that this Court grant Defendant

 5   an extension of time, up to and including August 21, 2020, to file its Opposition.

 6   DATED: August 13, 2020.                              DATED: August 13, 2020.

 7
     AARON D. FORD                                        HKM Employment Attorneys. LLP
 8   Attorney General

 9
     By:    /s/ Michelle Di Silvestro Alanis              By: /s/ Jenny L. Foley
10   Michelle Di Silvestro Alanis (Bar. No. 10024)        Jenny L. Foley, Esq. (Bar No. 9017)
     Supervising Senior Deputy Attorney General           Marta D. Kurshumova, Esq. (Bar No. 14728)
11   Gerald L. Tan (Bar No. 13596)                        Dana Sniegocki, Esq. (Bar No. 11715)
     Deputy Attorney General                              1785 E. Sahara Ave. Ste. 300
12   Attorneys for Defendant                              Las Vegas, NV 89104
                                                          (702)-805-8340
13                                                        Attorneys for Plaintiff
                                                          [Permission to sign electronically received in
14                                                        writing]
15

16
                                                          ORDER
17
                                                          IT IS SO ORDERED.
18

19                                                        DATED this 13th day of August, 2020.
20

21
                                                          ELAYNA J. YOUCHAH
22                                                        UNITED STATES MAGISTRATE JUDGE

23

24

25

26

27

28



                                                    Page 2 of 2
